UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4411
STEPHEN MICHAEL PAGE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                            (CR-00-15)

                      Submitted: April 16, 2003

                       Decided: May 1, 2003

  Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William L. Davis, III, Lumberton, North Carolina, for Appellant. D.
Scott Broyles, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. PAGE
                              OPINION

PER CURIAM:

   Stephen Michael Page pleaded guilty to membership in a conspir-
acy to distribute controlled substances, in violation of 21 U.S.C.
§§ 841, 846 (2000). Page was sentenced to 292 months incarceration
and 5 years of supervised release. Page timely appealed his convic-
tion, and his attorney has filed a brief under Anders v. California, 386
U.S. 738 (1967).

   On appeal, Page asserts that the magistrate judge erred in conduct-
ing his Fed. R. Civ. P. 11 plea colloquy, and consequently, that the
district court erred in denying his motion to withdraw his guilty plea.
We review this claim for abuse of discretion. United States v. Uba-
kanma, 215 F.3d 421, 424 (4th Cir. 2000). Page’s claims are merit-
less. Page cannot establish his plea colloquy was flawed, or that the
district court erred in denying his motion to withdraw his guilty plea.
Fed. R. Civ. P. 11; United States v. Lambey, 974 F.2d 1389, 1394 (4th
Cir. 1992); United States v. DeFusco, 949 F.2d 114, 116-17 (4th Cir.
1991). United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

   Accordingly, we affirm Page’s conviction and sentence. In accor-
dance with Anders, we have reviewed the entire record in this case
and find no other meritorious issues for appeal. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED